DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed in the amendment dated 1/1/2022 have been fully considered but they are not persuasive.  In response to the Applicant’s arguments regarding the prior art rejections of the previous office action, the Examiner notes they are directed towards subject matter that is either newly amended claim language or language that was, and still is, indefinite.  As such, the Applicant’s comments on the individual prior art references is noted, and the application is prosecuted to the Examiner’s best understanding as detailed below.  Applicant is welcomed to set up an interview to discuss the case.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “trend direction” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 6, 7, 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3, 6, 7, 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.
Claim 1 recites the limitation “a trend direction” in lines 2 and 3. This limitation renders the claim indefinite because it is unclear as to both what is the ‘trend’ and what is the ‘direction (e.g. is the applicant referring to the direction of the wind, a wave, main wave, incident wave or something 
Claim 1 recites the limitation "the beach berm edge" in line 3. ‘There is insufficient antecedent basis for this limitation in the claim. Additionally, this limitation 1s further indefinite because it is unclear as to whether this is the same ‘edge’ previously introduced in line 2 or a different one altogether.
Claim 1 recites the limitation “an appearance” in line 4. This limitation renders the claim indefinite because it is unclear as to what about the ‘appearance’ is being referred to (e.g. color, sand/gravel grain size, shells or no shells, seaweed, rippled, rocky, etc), and how it relates to the aspect ratio.
Additionally, the Examiner notes it is unclear as to how an appearance and trend direction of an original coastline and main wave direction of a sea can somehow determine an aspect ratio (defined by the Applicant’s drawings as a/b or the width divided by the length of a beach berm edge) and trend direction of a beach berm edge.  There is a serious gap in logic/explanation of steps required to do this.
Claim 1 recites the limitation “a beach face slope” in line 6. This limitation renders the claim indefinite because it is unclear as to the orientation of the slope with respect to the beach face (e.g. is this a cross-sectional slope with respect to the beach, the slope of the coastline when looking down from above, something else entirely, etc).  Furthermore it is unclear as to what is ‘determined’ about the beach slope face (e.g. size/shape/orientation, something else entirely, etc.).
Claim 1 recites the limitation “performing sand replenishment” in line 9. This limitation
renders the claim indefinite because it is unclear as to both what comprises the sand replenishment and where/how this happens with respect to the positions of the other various elements previously

Claim 1 recites the limitation "the sand replenishment area" in 14.  There is insufficient antecedent basis for this limitation in the claim.
Step (b) of claim 6 renders the claim indefinite for a multitude of reasons. The limitation “combining a thickness of a silt layer and an original water depth to determine the dredging depth” is indefinite because it is unclear as to what/where the silt layer is (e.g. does it pre-exist at the project site, is it brought-in material), how is a thickness of a silt layer ‘combined’ with an original water depth (e.g. is it actually combined with the existing water, is it merely used for a calculation, a combination thereof, or something else entirely). The limitation “a near-shore isobath after dredging being a convex structure” is indefinite because it is unclear as to what are the metes and bounds of the term ‘near-shore’ (e.g. ‘near-shore’ very likely constitutes a different distance for a strong swimmer versus a weak swimmer), it is unclear as to what exactly is the ‘isobath’ and how it is applied to the previously claimed components of the claims, and it is further unclear as to what is the ‘convex structure’ (e.g. is this the pre-dredged area, the dredged cut, a filled in dredged cut, the shape of the silt layer, the shape of components that have been through an isobath, etc).
Claims 3, 7, 9 and 10 are similarly rejected for being dependent upon an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patterson (US 2007/003661) alone.
Patterson discloses a low-energy coastal beach restoration method comprising: constructing a beach berm [144] along a direction of an original coastline, wherein the berm 1s composed of replenished sand [125a-h] recovered from a dredge zone 1n the ocean in front of the beach face [Figures 1-9].
Although Patterson may be silent as to specific size/position/directional aspects of the berm
 it would have been obvious to one of ordinary skill in the art to construct it in such a manner that matches the coastline, is safe and stable, provides restoration of the coastline with respect to the site specific variables that drive the design (coastline shape, tidal patterns, sand/soil type etc).

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patterson (US 2007/003661) in view of Pendergast (US 2158046).
Patterson is silent regarding an isobaths.
Pendergast teaches a method of maintaining a beach comprising constructing an isobath area [3] such that sand can naturally gather and then removing 1t as required to maintain the beach [Figures 1-3].
At the time of the invention, it would have been obvious to modify the beach restoration method of Patterson by adding the isobaths as described by Pendergast to provide a source of sand for replenishing the beach after the initial dredging/berm construction.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patterson (US 2007/003661) in view of Beaver (US 5895174) or Benedict et al. (US 5720573).
Patterson is silent regarding the use of a groin.
Beaver and Benedict teach beach replenishment systems comprising the use of angled groins [5 & Figures 1-12 in Beaver and 20 & Figures 1-20 in Benedict].
At the time of the invention, it would have been obvious to modify the beach restoration method of Patterson by adding the groins of Beaver or Benedict to encourage break the wave action and encourage sand deposits to help maintain sand in place at the beach.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A ARMSTRONG whose telephone number is (571)270-1184. The examiner can normally be reached M-F ~10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE ARMSTRONG, P.E.
Primary Examiner
Art Unit 3678



/KYLE ARMSTRONG/            Primary Examiner, Art Unit 3619